Tribeca Lending Corp. v Bartlett (2017 NY Slip Op 08735)





Tribeca Lending Corp. v Bartlett


2017 NY Slip Op 08735


Decided on December 14, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 14, 2017

Gische, J.P., Webber, Oing, Singh, Moulton, JJ.


5220 105275/07

[*1]Tribeca Lending Corporation, Plaintiff-Respondent,
vGregory M. Bartlett, etc., Defendant-Appellant, NYS Department of Taxation, et al., Defendants.


Gregory M. Bartlett, appellant pro se.
Berkman, Henoch, Peterson, Peddy & Fenchel, P.C., Garden City (Daniel J. Evers of counsel), for respondent.

Order, Supreme Court, New York County (Shlomo Hagler, J.), entered November 1, 2016, which denied defendant Gregory Bartlett's motion to vacate a judgment of foreclosure and sale, unanimously affirmed, without costs.
Defendant may not relitigate issues resolved in prior appeals in this case (see 121 AD3d 613 [1st Dept 2014]; 103 AD3d 516 [1st Dept 2013]; 84 AD3d 496 [1st Dept 2011]). Nor may he raise new arguments in this appeal, because he had a full and fair opportunity to raise them in the prior appeals, and he has made no showing of subsequent evidence or a change of law (see Delgado v City of New York, 144 AD3d 46, 51 [1st Dept 2016]; see also East N.Y. Sav. Bank v Sun Beam Enters., 248 AD2d 245, 246 [1st Dept 1998]).
We have considered defendant's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 14, 2017
CLERK